FILED
                            NOT FOR PUBLICATION
                                                                             FEB 22 2017
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,
                                                  No. 15-16970
              Plaintiff-Appellee,
                                                  D.C. No.
  v.                                              3:85-cr-00078-EMC-1

MICHAEL INDELICATO,                               MEMORANDUM*

              Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Northern District of California
                     Edward M. Chen, District Judge, Presiding

                           Submitted February 16, 2017**
                             San Francisco, California

Before: TASHIMA and HURWITZ, Circuit Judges, and ADELMAN, District
Judge.***

       Michael Indelicato appeals the denial by the district court of his petition for a

writ of error coram nobis. We affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Lynn S. Adelman, District Judge for the United States
District Court for the Eastern District of Wisconsin, sitting by designation.
      Indelicato was convicted of firearms offenses in 1985, and this court affirmed

on direct appeal. United States v. Indelicato, 800 F.2d 1482 (9th Cir. 1986) (per

curiam). Indelicato provides no valid reasons for waiting until 2014 to collaterally

attack his convictions. See United States v. Riedl, 496 F.3d 1003, 1004 (9th Cir.

2007). His claims do not rest on newly discovered evidence or a change in the law,

and any mis-advice by his lawyers in the mid-1980s cannot excuse his failure to take

any action for over 25 years.

      AFFIRMED.




                                         2